 Case 19-10569       Doc 58     Filed 12/11/19     Entered 12/11/19 16:14:35       Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF LOUISIANA


     IN RE: Joseph Preston Austin                                CASE NO.: 19-10569



     DEBTOR                                                      CHAPTER 13 CASE




                           MOTION BY TRUSTEE TO DEPOSIT
                             FUNDS INTO THE TREASURY


       NOW COMES Annette C. Crawford, Trustee herein, who respectfully moves this
Honorable Court for an order permitting her to deposit into the Treasury of the United States,
pursuant to 28 U.S.C. 2041, the sum of $1611.62 representing surplus funds belonging to the
above mentioned debtor. The Trustee attempted to send the funds to the debtor; however, the
check was not negotiated in 60 days.

Dated: December 11, 2019
                                                   RESPECTFULLY SUBMITTED:

                                                   /s/ Annette C. Crawford
                                                   ANNETTE C. CRAWFORD
                                                   CHAPTER 13 STANDING TRUSTEE
                                                   8778 GOODWOOD BLVD.
                                                   BATON ROUGE, LA 70806
                                                   (225) 928-2531
                                                   crawfordtrustee@annettecrawford.com
